Case 3:19-cr-20833-RHC-EAS ECF No. 32, PagelD.94 Filed 07/09/21 Page 1 of 14

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
United States of America, No. 19-cr-20833
Plaintiff, HON. ROBERT H. CLELAND
v.
Offenses: Counts 1-5
D-1 Elizabeth Prophitt, CRNA, 21 U.S.C. § 843(a)(3)
Obtaining Controlled Substances by
Defendant. Misrepresentation, Fraud, Forgery,

/ Deception, or Subterfuge.

Rule 11 Plea Agreement

Pursuant to Rule 11 of the Federal Rules of Criminal Procedure, defendant
Elizabeth Prohpitt, CRNA and the government agree as follows:
1. Guilty Plea

A. Count(s) of Conviction

Defendant will enter a plea of guilty to Counts One through Five of the
Indictment, which each charge her with obtaining controlled substances by fraud, in
violation of 21 U.S.C. § 843(a)(3).

B. Elements of Offense(s)

The elements of Counts One through Five are as follows:
1) Obtain a possession of a controlled substance;

2) By misrepresentation, fraud, forgery, deception, or subterfuge.
Case 3:19-cr-20833-RHC-EAS ECF No. 32, PagelD.95 Filed 07/09/21 Page 2 of 14

Cc. Factual Basis for Guilty Plea

The following facts are a sufficient and accurate basis for defendant’s guilty
plea(s):

From at least on or about July 1, 2018, and continuing through on or about
February 12, 2019, in the Eastern District of Michigan, the defendant, Elizabeth
Prophitt, CRNA, obtained Schedule II and Schedule IV controlled substances by
retrieving vials of controlled substance medications from hospital dispensing
machines at the Veterans Administration Ann Arbor Healthcare System. Prophitt, a
Certified Register Nurse Anesthetist, used protected patient information to obtain
these controlled substances for the purported use on patients. However, the purpose
of obtaining these controlled substances was not for the legitimate treatment of
patients, but rather for personal consumption and/or drug diversion.

In total, the defendant, obtained more than 2,200 vials of Schedule II and
Schedule IV controlled substances.

2. Sentencing Guidelines

A. Standard of Proof

The Court will find sentencing factors by a preponderance of the evidence.
. Case 3:19-cr-20833-RHC-EAS ECF No. 32, PagelD.96 Filed 07/09/21 Page 3 of 14

B. Agreed Guideline Range

There are no sentencing guideline disputes. Except as provided below,
Defendant’s guideline range is 0 - 6 months, as set forth on the attached
worksheets. If the Court finds:

1. That defendant’s criminal history category is higher than reflected
on the attached worksheets, or
2. that the offense level should be higher because, after pleading
guilty, defendant made any false statement to or withheld
information from his probation officer; otherwise demonstrated a
lack of acceptance of responsibility for his offense; or obstructed
justice or committed any crime,
and if any such finding results in a guideline range higher than 0 - 6 months, the
higher guideline range becomes the agreed range. However, if the Court finds that
defendant is a career offender, an armed career criminal, or a repeat and dangerous
sex offender as defined under the sentencing guidelines or other federal law, and
that finding is not already reflected in the attached worksheets, this paragraph does
not authorize a corresponding increase in the agreed range.
Neither party may take a position concerning the applicable guidelines that is

different from any position of that party as reflected in the attached worksheets,
.Case 3:19-cr-20833-RHC-EAS ECF No. 32, PagelD.97 Filed 07/09/21 Page 4 of 14

except as necessary to the Court’s determination regarding subsections 1) and 2),
above.
C. Relevant Conduct
Defendant acknowledges and agrees that the relevant conduct in this case,
includes her obtaining more than 2,200 vials of Schedule II and Schedule IV
controlled substances by fraud, deception, and misrepresentation.
3. Sentence
The Court will impose a sentence pursuant to 18 U.S.C. § 3553, and in doing
so must consider the sentencing guideline range.
A. Imprisonment
Pursuant to Rule 11(c)(1)(B), the government makes a non-binding
recommendation that the sentence of imprisonment be no more than the top of the
sentencing guideline range as determined by Paragraph 2B.
B. Supervised Release
A term of supervised release, if imposed, follows the term of imprisonment.
The defendant agrees that the Court shall impose a supervised release term of five
(5) years. Defendant agrees that the Court shall order her not to work in a medical
facility where she has access to controlled substances, in any capacity during the

time period for which she is on Supervised Release. The agreement conceming
,Case 3:19-cr-20833-RHC-EAS ECF No. 32, PagelD.98 Filed 07/09/21 Page 5 of 14

imprisonment described above in Paragraph 3A does not apply to any term of
imprisonment that results from any later revocation of supervised release.
C. Special Assessment
Defendant will pay a special assessment of $500.00
D. Fines
There is no agreement as to fines.

E. Restitution

The Court shall order restitution to every identifiable victim of defendant’s
offenses. The victim and the full amount of restitution in this case is as follows:

® $1,482.90 to United States Department of Veterans Affairs.
4. Use of Withdrawn Guilty Plea

If the Court allows defendant to withdraw her guilty plea for a “fair and just
reason” pursuant to Fed. R. Crim. P. 11(d)(2)(B), defendant waives her rights under
Fed. R. Evid. 410, and the government may use her guilty plea, any statement made
under oath at the change-of-plea hearing, and the factual basis statement in this plea
agreement, against her in any proceeding.
5. Each Party’s Right to Withdraw from This Agreement

The government may withdraw from this agreement if the Court finds the

correct guideline range to be different than is determined by Paragraph 2B.
Case 3:19-cr-20833-RHC-EAS ECF No. 32, PagelD.99 Filed 07/09/21 Page 6 of 14

Defendant may withdraw from this agreement, and may withdraw her guilty
plea, if the Court decides to impose a sentence higher than the maximum allowed
by Paragraph 3. This is the only reason for which defendant may withdraw from
this agreement. The Court shall advise defendant that if she does not withdraw her
guilty plea under this circumstance, the Court may impose a sentence greater than
the maximum allowed by Paragraph 3.

6. Appeal Waiver

Defendant waives any right she may have to appeal her conviction on any
grounds. Ifthe sentence imposed does not exceed the maximum allowed by Part 3
of this agreement, Defendant also waives any right she may have to appeal her
sentence. If the sentence imposed is within the guidelines determined by
Paragraphs 2B, the government agrees not to appeal the sentence, but retains its
right to appeal any sentence below that range. This waiver shall not be construed to
bar a claim by the Defendant of ineffective assistance of counsel.

7. Other Charges

If the Court accepts this agreement, the government will dismiss all

remaining charges against Defendant in this case as set forth in the Indictment.

8. Consequences of Withdrawal of Guilty Plea(s) or Vacation of
Conviction(s)

If defendant is allowed to withdraw her guilty plea(s) or if any conviction

entered pursuant to this agreement is vacated, the Court shall, on the government’s

-6-
Case 3:19-cr-20833-RHC-EAS ECF No. 32, PagelD.100 Filed 07/09/21 Page 7 of 14

request, reinstate any charges that were dismissed as part of this agreement. If
additional charges are filed against defendant within six months after the date the
order vacating defendant's conviction or allowing her to withdraw her guilty plea(s)
becomes final, which charges relate directly or indirectly to the conduct underlying
the guilty plea(s) or to any conduct reflected in the attached worksheets, defendant
waives her right to challenge the additional charges on the ground that they were
not filed in a timely manner, including any claim that they were filed after the
limitations period expired.
9. Collateral Consequences of Conviction

Defendant understands that her conviction(s) here may carry additional
consequences under federal and state law, including the potential loss of the right to
vote, right to carry a firearm, right to serve on a jury, and ability to hold certain
licenses or to be employed in certain fields. Defendant further understands that, if
she is not a native-born citizen of the United States, there may be adverse
immigration consequences resulting from conviction. These include possible
removal from the United States, denial of citizenship, denaturalization, denied
admission to the United States in the future and other possible consequences.
Defendant understands that no one, including the defendant’s attorney or the Court,
can predict to a certainty the effect of defendant’s conviction on any of these

matters. Defendant nevertheless affirms that she chooses to plead guilty regardless
(Case 3:19-cr-20833-RHC-EAS ECF No. 32, PagelD.101 Filed 07/09/21 Page 8 of 14

of any immigration consequences or other collateral consequences of her
conviction.
10. Parties to Plea Agreement

Unless otherwise indicated, this agreement does not bind any government
agency except the United States Attorney’s Office for the Eastern District of
Michigan.
11. Scope of Plea Agreement

This agreement, which includes all documents that it explicitly incorporates,
is the complete agreement between the parties. This agreement supersedes all other
promises, representations, understandings and agreements between the parties
concerning the subject matter of this plea agreement that were made at any time
before the guilty plea is entered in court. Thus, no oral or written promises made by
the government to defendant or to the attorney for the defendant at any time before
defendant pleads guilty are binding except to the extent they have been explicitly
incorporated into this agreement.

Notwithstanding the previous paragraph, if defendant has entered into a
proffer agreement in writing or a cooperation agreement in writing with the
government, this plea agreement does not supersede or abrogate the terms of any

such prior written agreement.
Case 3:19-cr-20833-RHC-EAS ECF No. 32, PagelD.102 Filed 07/09/21 Page 9 of 14

This agreement also does not prevent any civil or administrative actions
against defendant, or any forfeiture claim against any property, by the United States
or any other party.

12. Acceptance of Agreement by Defendant

The government reserves the right to modify or revoke this offer at any time

before defendant pleads guilty.

SAIMA S. MOHSIN
Acting United States Attorney

Tern R Pe Cate Bren obill

Regina R. McCullough Brandy R. McMillion
Assistant United States Attorney Assistant United States Attomey
Chief, Health Care Fraud

 

Date: July 8, 2021

By signing below, defendant acknowledges that she has read (or been read) this
entire document, understands it, and agrees to its terms. She also acknowledges that
she is satisfied with her attorney’s advice and representation. Defendant agrees that
she has had a full and complete opportunity to confer with her lawyer, and has had
all of her questions answered by her lawyer.

  

\

Elizhheth Prophitt, CRNA

 

David A. Shand

 

 

Attorney for Defendant Defendant
8 2521 Siwy 9" oz
Date‘ \S Date ”
Case 3:19-cr-20833-RHC-EAS ECF No. 32, Page!D.103 Filed
el Teas
OFFENSE LEVEL

District/Office Eastern District of Michigan

     
 
 

  
 

Defendant Elizabeth Prophitt

 

Docket Number 19-20833

Count Number(s) __ U.S. Code Title & Section 21. 843(a)(3)

Guidelines Manual Edition Used: 2918 (Note: The Worksheets are keyed to the November 1, 2016 Guidelines Manual)

INSTRUCTIONS
Complete a separate Worksheet A for each count of conviction or as required in a situation listed at the bottom of Worksheet B.*
Exceptions: Use only a single Worksheet A where the offense level for a group of closely related counts is based primarily on
aggregate value or quantity (see §3D1.2(d)) or where a count of conspiracy. solicitation, or attempt is grouped with a substantive
count that was the sole object of the conspiracy, solicitation, or attempt (see §3D1.2(a) & (b)).

1. Offense Level (See ChapterTwo} my fem Beni a
Enter the applicable base offense level and any specific offense characteristics from Chapter Two and explain the
bases for these determinations. Enter the sum in the box provided.

 

Guideline Description Level
§ 202.2 Acquiring a Controlled Substance by Forgery, Fraud, Deception, or Subterfuge 8

 

 

 

 

 

 

 

 

If the Chapter Two guideline requires application of a cross reference or other
reference, an additional Worksheet A may be needed for that analysis. See §1B1.5.

2. Victim-Related Adj s (See Chapter Three, Part A).

Enter the applicable section an

 

 

 

     

d adjustment. If more than one section is applicable,
list each section and enter the combined adjustment. If no adjustment is applicable, § 0
enter “0”.

3. Role in the Offense Adjustments (See Chapter Three, Part B)
Enter the applicable section and adjustment. If more than one section is applicable,
list each section and enter the combined adjustment. If the adjustment reduces the § 381.3 2
offense level, enter a minus (—) sign in front of the adjustment. If no adjustment is —
applicable, enter “0”.

4. Obstuction Adjustments (See ChapterTivee, Parc)
Enter the applicable section and adjustment. If more than one section is applicable,
list each section and enter the combined adjustment. If no adjustment is applicable, § 0
enter “0”,

5. Adjusted Offense Level SER EG ie eh ives oie Mamet a Memes REE A) hs ges
Enter the sum of Items 1-4, If this Worksheet A does not cover all counts of conviction or situations
listed at the bottom of Worksheet B, complete Worksheet B. Otherwise, enter this result on 10
Worksheet D, Item 1.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Check here if all counts (including situations listed at the bottom of Worksheet B)* are addressed on this one
Worksheet A. If so, no Worksheet B is used.

 

 

 

 

wv If the defendant has no criminal history. enter “I” here and on Worksheet D, Item 4. No Worksheet C is used.

 

U.S. Sentencing Commission Worksheets (November 1, 2014)
 

Terrorism; Ca I
‘Sex Offender (See Chapter Three,

_ Restricted Guideline Range (See Chapter Five, Part G)

Case 3:19-cr-20833-RHC-EAS ECF No. 32, PagelD.104 Filed 07/09/21 Page 11 of 14

ode 5)

 

DETERMINING THE SENTENCE
[Page 1 of 4]

Defendant Elizabeth Prophitt Docket Number 1920833

 

 

- Adjusted Offense Level (From Worksheet A or B)

 

 

 

 

 

 

 

If Worksheet B is required, enter the result from Worksheet B, Item 9. Otherwise, enter the vemult
from Worksheet A, Item 5. 10
Acceptance of Responsibility (See Chapter Three, Part 5) | gm af]
Enter the applicable reduction of 2 or 3 levels. If no adjustment is applicable, enter “0”. fe
-—2
Offense Level Tofal (item 1 less Item 2)
8
_ Criminal History Category (From Worksheet A or C)
Enter the result from Worksheet C, Item 8, unless the defendant has no verininal history, ‘and as
directed at the bottom of Worksheet A, no Worksheet C is used and “T” is entered here. |

 

 

 

— pee

reer Offender; Criminal livelihood; Armed Career Criminal; el idl Dangerous
Part A, and Chapter Four, Part B) - ? eg

       

      

a. Offense Level Total
If the provision for Career Offender (§4B1.1), Criminal Livelihood (§4B1.3), Armed Career
Criminal (§4B1.4), or Repeat and Dangerous Sex Offender (§4B1.5) results in an offense level total
higher than Item 3, enter the offense level total. Otherwise, enter “N/A”.

 

 

 

 

b. Criminal History Category
If the provision for Terrorism (§3A1.4), Career Offender (§4B1.1), Armed Career Criminal (§4B1.4),
or Repeat and Dangerous Sex Offender (§4B1,5) results in a criminal history category higher than
Item 4, enter the applicable criminal history category. Otherwise, enter “N/A”.

 

 

 

 

Guideline Range fromSentencingTable $= |

 

Enter the applicable guideline range from Chapter Five, Part A, in months.

 

 

 

If the statutorily authorized maximum sentence or the statutorily required
minimum sentence restricts the guideline range (Item 6) (see §§5G1.1 and 5G1.2), to
enter either the restricted guideline range or any statutory maximum or minimum
penalty that would modify the guideline range. Otherwise, enter “N/A”.

 

 

 

 

 

Check here if §5C1.2 (Limitation on Applicability of Statutory Minimum Penalties in Certain Cases) and
18 U.S.C. § 3553(e) — “The Safety Valve” — are applicable.

 

 

 

_Undischarged Term of Imprisonment; Anficipated State Term of Imprisonment (Sée §5G1.3)

 

If the defendant is subject to an undischarged term of imprisonment, or an anticipated state term of
imprisonment, check this box. Below list the undischarged/anticipated term(s), the applicable section of
§5G1.3 and its direction or guidance as to whether the instant federal sentence is to be imposed to run
concurrently or consecutively to the undischarged/anticipated term(s), and any sentence adjustment.

 

 

 

 

 

 

U.S. Sentencing Commission Worksheets (November 1. 2014)
Case 3:19-cr-20833-RHC-EAS ECF No. 32, PagelD.105 Filed 07/09/21 Page 12 of 14
Worksheet D — Determining the Sentence [Page 2 of 4]

Defendant Elizabeth Prophitt Docket Number 19-20833

 

9. Sentencing Options (See Chapter Five, Sentencing Table and §§5B1.1({a) Gnd 5C1.1)

Check the applicable box that corresponds to the Guideline Range entered in Item 6 or Item 7, if applicable.

 

Zone A (See §§5B1.1(a)(1) & 5C1.1(a) & (b))

 

Y

 

 

If checked, the following options are available:

 

e Fine (See §§5C1.1(b) & 5E1.2(a))
* “Straight” Probation (See §§5B1.1(a)(1) & 5C1.1(b))

* Imprisonment (See §5C1,1(a) & (c)(1))

 

Zone B (See §§5B1.1(a)(2) & 5C1.1(a) & (c})

 

 

 

 

If checked, the minimum term may be satisfied by:

* Imprisonment (See §5C1.1(a) & (c)(2))

* Imprisonment of at least one month plus supervised release with a condition that
substitutes community confinement or home detention for imprisonment

(See §5C1.1(c)(2))

* Probation with a condition that substitutes intermittent confinement, community
confinement,or home detention for i imprisonment (See §§5B1.1(a)(2) and 5C1. 1(c)(3))

 

Zone C (See §5C1.1(a) & (d))

 

 

 

 

If checked, the minimum term may be satisfied by:

¢ Imprisonment (See §5C1.1(a) & (d)(1))

e Imprisonment of at least one-half of the minimum term plus supervised release
with a condition that substitutes community confinement or home detention for

imprisonment (See §5C1.1(d)(2))

 

Zone D (See §5C1.1(a) & (f))

 

 

 

 

If checked, the minimum term is to be satisfied by a sentence of imprisonment

10. Length of Term of Probation (See § 581.2)

If probation is imposed, the guideline for the length of such term of probation is: (Check the applicable box)

Y

 

At least one year, but not more than five years if the offense level total is 6 or greater.

 

 

 

 

No more than three years if the offense level total is 5 or less.

 

U.S. Sentencing Commission Worksheets (November 1, 2014)
Case 3:19-cr-20833-RHC-EAS ECF No. 32, PagelD.106 Filed 07/09/21 Page 13 of 14

Worksheet D — Determining the Sentence [Page 3 of 4]

Defendant Elizabeth Prophitt Docket Number 1°20033

11. Supervised Release (See §§5D1.1 and 5D1.2)

a. Imposition of a Term of Supervised Release:

 

Ordered because required by statute (See §5D1.1(a)(1)).

 

 

Ordered because a sentence of imprisonment of more than one year is imposed (See §5D1.1(a)(2)).

 

 

Is not ordered although a sentence of more than one year is imposed, because it is not required by
statute and the defendant likely will be deported after imprisonment (See §5D1.1(e})

 

 

 

 

Y Ordered because it may be ordered in any other case (See §5D1.1(b)).

 

b. Length of Term of Supervised Release

Check the Class of the Offense:

 

 

 

Class A or B Felony: Two to Five Year Term (See §5D1.2(a)(1))

 

Class C or D Felony: One to Three Year Term (See §5D1.2(a)(2))

 

 

 

 

Y Class E Felony or Class A Misdemeanor: One Year Term (See §5D1.2(a)(3))

 

 

If a statutorily required mandatory minimum term of supervised release for the offense impacts the
guideline range for the applicable Class of Offense above. also check this box, and list the statutory
minimum term (See §5D1.2(c)):

 

 

 

years mandatory minimum term of supervised release

 

 

Ifan offense in 18 U.S.C. § 2332b(g)(5)(B) that resulted in, or created a foresceable risk of, death or
serious bodily injury to another person; or if a sex offense, the term of supervised release will not be
less than the minimum term established above, and may be up to life (See §5D1.2(b))

 

 

 

Policy Statement: If a sex offense, the statutory maximum term of supervised release is recommended.

12 REATRSH SST ERT IRE ELITE

a. If restitution is applicable, enter the amount. Otherwise enter “N/A” and the reason:

$1,482.90 to United States Department of Veterans Affairs

 

b. Enter whether restitution is statutorily mandatory or discretionary:

 

c. Enter whether restitution is by an order of restitution, or solely as a condition of supervision. Enter the
authorizing statute:

 

U.S. Sentencing Commission Worksheets (November |, 20] 6)
Case 3:19-cr-20833-RHC-EAS ECF No. 32, PagelD.107 Filed 07/09/21 Page 14 of 14
Worksheet D — Determining the Sentence [Page 4 of 4]

Defendant Elizabeth Prophitt

 

Docket Number _19-20833

13. Fines (The Guideline Range for Fines for Individual Defendants) (See §5E1.2) |

a. Special Fine Provisions

 

 

4

 

 

Check box if any of the counts of conviction is for a statute with
a special fine provision. (This does not include the general fine
provisions of 18 USC § 3571(b)(2) & (d)).

Enter the sum of statutory maximum fines for all such counts.

b. Fine Table (§5E1.2(c)(3))

Enter the minimum and maximum fines.

c. Fine Guideline Range
(Determined by the minimum of the Fine Table (Item 13(b)) and the
greater maximum above (Item 13(a) or 13(b))).

d. Ability to Pay

 

 

 

 

Check this box if the defendant does not have an ability to pay.

14. Special Assessments for Individual Defendants (See §5E1.3)
Enter the total amount of the statutory special assessments required for all counts of conviction:
e $100 for each felony count of conviction.

e $25 for each Class A misdemeanor count of conviction.
* While not subject to guideline sentencing, the special assessments for a Class B misdemeanor.

and a Class C misdemeanor or infraction are $10 and $5 per count, respectively.

TOTAL:

15. Factors That May Warrant a Departure (Sée §1B1.1(b})
Consider Chapter Five, Part H (Specific Offender Characteristics) and Part K (Departures), and other policy

statements and commentary in the Guidelines Manual that might warrant consideration in sentencing.
(See also the “List of Departure Provisions” included in the Guidelines Manual after the Index).

 

 

 

 

 

 

 

 

 

 

 

 

Minimum Maximum
$250,000

$2,000 $20,000
$2,000 $250,000

 

 

 

 

 

 

 

 

 

 

$500

 

 

 

 

16. Factors That May Warrant a Variance (See § 1B1.1(c)}

Consider the applicable factors in 18 U.S.C. § 3553(a) taken as a whole.

 

 

 

 

Completed by AUSA Brandy R. McMillion

 

Date 7/8/21

 

U.S. Sentencing Commission Worksheets (November 1, 2016)
